Citation Nr: 0119575	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 1999, 
for a 30 percent disability rating for arthritis of the left 
glenohumeral joint.

2.  Entitlement to an effective date prior to April 30, 1999, 
for a 10 percent disability rating for a shell fragment wound 
scars of the left humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1999 rating decision rendered by the 
Montgomery Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  A March 1988 Board decision established a 40 percent 
rating for residuals of a shell fragment wound to the 
veteran's left upper extremity. 

2.  The earliest communication of record, subsequent to the 
March 1988 Board decision, which can be construed as a claim 
for an increased rating for the veteran's residuals of a 
shell fragment wound of the left upper extremity was received 
on January 24, 1995. 

3.  An April 30, 1999, VA examination report indicates that 
the veteran left arm was limited to 50 degrees of abduction.  

4.  The April 30, 1999, VA examination report is the earliest 
evidence of record that shows limitation of motion of the 
veteran's left arm to midway between side and shoulder level. 

5.  An April 30, 1999, VA examination report indicates that 
the veteran's shell fragment wound scars of the left humerus 
are manifested by objective evidence of tenderness and pain. 

6.  The April 30, 1999, VA examination report is the earliest 
evidence of record that the veteran's residual of a shell 
fragment wound of the left humerus are manifested by 
objective evidence of tender and painful scars. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than April 30, 1999, for the assignment of a 30 percent 
rating for arthritis of the glenohumeral joint are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).

2.  The criteria for entitlement to an effective date earlier 
than April 30, 1999, for the assignment of a 10 percent 
rating for a shell fragment wound scar of the left humerus 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
and a supplemental statement of the case that have been 
issued during the appellate process.  See VCAA § 3(a), at 
2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Procedural Background

The veteran established service connection for residuals of a 
shell fragment wound to Muscle Group V, left, with fracture 
of humerus (major), by means of a July 1972 rating action.  A 
30 percent disability evaluation was assigned, effective 
December 24, 1971, the day following his release from active 
duty.  Subsequently, an increased evaluation of 40 percent 
for this disability was granted by means of a March 1988 
Board decision.  The case was subsequently returned to the RO 
and the RO assigned an effective date of June 1, 1987.

On January 24, 1995, the RO received the veteran's claim for 
entitlement to a total disability rating due to individual 
unemployability (TDIU) resulting from service connected 
disabilities.  In essence, the veteran was contending that 
residuals of his upper left extremity shell fragment wound 
were more severe than evaluated warranting an increased 
disability rating.  

By means of a March 1996 rating action, the RO granted 
service connection for osteomyelitis of the left humerus and 
assigned a noncompensable disability evaluation effective 
January 24, 1995, the date of claim.  

The veteran appealed the rating assigned for this disability 
to the Board.  By means of an October 1999 decision, the 
Board awarded a 10 percent disability rating for a shell 
fragment wound scar of the left humerus and a 30 percent 
disability rating for arthritis of the left glenohumeral 
joint secondary to the shell fragment wound of the left 
humerus.  

Thereafter, the case was returned to the RO for 
implementation of the Board's decision.  By means of a 
November 1999 rating decision, the RO assigned an effective 
date of April 30, 1999, (the date of a VA examination) for 
the veteran's shell fragment wound scar and arthritis of the 
left glenohumeral joint.  The veteran perfected a timely 
appeal contending that an earlier effective date of January 
24, 1995, is warranted for the assignment of a 10 percent 
disability rating for a scar associated with a shell fragment 
wound of the left humerus and the assignment of a 30 percent 
disability rating for arthritis in the left glenohumeral 
joint.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence 
and that the criteria for establishing earlier effective 
dates are not met. 


II.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

In connection with his claim for increased disability 
compensation, the veteran was afforded a June 1995 VA 
examination.  The veteran's medical history was significant 
for residuals of shell fragment wounds sustained in Vietnam.  
He was transferred to Tokyo and then Fort Rucker for 
treatment that included surgery and physical therapy.  In the 
mid-1970s the area of the previous injury to his left upper 
extremity began draining.  These areas were subsequently 
drained by VA medical providers.  In 1988, a debridement was 
performed with removal of the fistula tract and areas of 
shrapnel in the bone.  His present complaints included an 
inability to work due to unbearable pain in his left upper 
extremity.  The examiner noted that the veteran had full 
range of motion of motion of all his joints with no joint 
instability.  His humerus appeared shortened.  With respect 
to the veteran's scarring, he was noted to have two large 
scars measuring about 4 inches and 8 inches on the anterior 
aspect of the left upper arm just distal to the shoulder 
joint.  Tenderness was noted in the area of the scarring in 
the upper left extremity; however, this tenderness appeared 
to be in the bone and not in the soft tissue superficially.  
The examiner noted that a prior December 1994 bone scan was 
read as a pattern of chronic osteomyelitis at the fracture 
site and posttraumatic arthritis in the glenohumeral and 
elbow joints.  An orthopedic consult was obtained which 
indicated that no treatment was presently indicated. 

On April 30, 1999, the veteran was afforded a VA bones 
examination.  The examiner noted that there was pain in the 
left arm with restricted movement of the left shoulder.  The 
veteran was also noted to have pain and numbness in the scar 
area with no evidence of any recurrent osteomyelitis or any 
clinical findings of chronic osteomyelitis or any acute 
osteomyelitis.  The veteran's left upper extremity was noted 
to be weak in the range of 4/5.  The examiner did not observe 
any sensory deficits or any motor deficits in the median, 
ulnar or radial nerve distribution.  Reflexes were present at 
1+.  Left shoulder forward flexion was possible to 100 
degrees.  Abduction was to limited to 50 degrees and internal 
rotation was limited to 60 degrees.  With respect to the 
veteran's scar, the veteran reported that any movement caused 
stretch-like pain.  The examiner noted that the scarring was 
found to have pressure tenderness.  

III.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

The regulations provide that service connection may be 
granted effective the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2000).  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(2000).

In assigning the effective date, the RO found, in essence, 
that April 30, 1999, was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred.  In adjudicating this claim, the Board will 
determine whether a factually ascertainable increase in 
disability which might have warranted a rating of 10 percent 
for a left humerus shell fragment wound scar or a rating of 
30 percent for arthritis of the left glenohumeral joint is 
shown by the evidence prior to April 30, 1999, or whether a 
claim for an increased rating was received prior to April 30, 
1999.

A.  Arthritis

Severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's arthritis of the left glenohumeral 
joint is rated as limitation of motion of the arm under 
Diagnostic Code 5201.  Under these criteria, a 30 percent 
disability rating is appropriate for limitation of motion of 
the major arm at midway between the side and shoulder level.  
38 C.F.R. § 4.71a (2000).

To reiterate, the veteran has alleged than an effective date 
in 1995 is appropriate for his condition.  In order to 
prevail on his claim for an earlier effective date for the 
increased rating to 30 percent for arthritis of the 
glenohumeral joint, the evidence must show that the veteran 
met the criteria for entitlement to 30 percent prior to the 
assigned effective date, and subsequent to a claim for 
increase.

The Board finds that the earliest evidence of record which 
shows that the veteran's arthritis of the left glenohumeral 
joint resulted in limitation of motion midway between side 
and shoulder level as contemplated by a 30 percent disability 
rating is an April 1999 VA examination report.  This 
examination report indicates that he had limitation of 
abduction to 50 degrees which approximates midway between the 
side and shoulder level. 

The Board notes that the evidence does limitation of motion 
at a level midway between side and shoulder level prior to 
April 1999.  On the contrary, the June 1995 examination 
report shows that the veteran had full range of motion in all 
his joints.  Accordingly, the criteria for a 30 percent 
rating under Diagnostic Code 5201 are not met prior to April 
30, 1999.  

As indicated previously, the severity of the veteran's 
residuals of a shell fragment wound of the left upper 
extremity was the subject of a March 1988 Board decision. The 
earliest communication following that March 1988 rating 
decision which can be construed as a claim for an increased 
rating for the condition was received on January 24, 1995.  
The proper effective date for an increase is the date of 
factually ascertainable increase, if the claim is received 
within one year of that date, or otherwise the date of 
receipt of the claim.  The veteran here was awarded an 
effective date of the date a factually ascertainable increase 
was only shown in the April 1999 examination report following 
the date of his claim.  The Board can find no basis in the 
evidence for the award of an effective date earlier than 
April 30, 1999, as prior to that date there is not a 
factually ascertainable increase to the level of disability 
required for a rating of 30 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than April 30, 1999, 
for the assignment of a 30 percent rating for arthritis of 
the glenohumeral joint are not met. 38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

B.  Scar of the Left Upper Extremity

The veteran's scarring of the left upper extremity is 
presently rated under Diagnostic Code 7804 of the Schedule.  
Under these criteria, a 10 percent disability rating is 
appropriate for scarring that is superficial, tender and 
painful on objective demonstration.  Similarly, under 
Diagnostic Code 7803, scars that are superficial, poorly 
nourished, with repeated ulceration warrant a 10 percent 
rating.  38 C.F.R. § 4.118 (2000).

To reiterate, the veteran has alleged than an effective date 
in 1995 is appropriate for his condition.  In order to 
prevail on his claim for an earlier effective date for the 
increased rating to 10 percent scarring of the left upper 
extremity, the evidence must show that the veteran met the 
criteria for entitlement to 10 percent prior to the assigned 
effective date, and subsequent to a claim for increase.

The Board finds that the earliest evidence of record that 
shows that the veteran's upper left extremity scarring 
results in superficial objectively tender and painful 
scarring as contemplated by a 10 percent disability rating is 
the April 1999 VA examination report.  This examination 
report indicates that the veteran's scarring resulted in 
residual pain with pressure tenderness.

The Board notes that the evidence does not show objectively 
tender and painful superficial scarring prior to April 1999.  
On the contrary, while the June 1995 examination report notes 
tenderness in the area of the veteran's scarring, this 
tenderness was attributed by the examiner to the veteran's 
bone rather than soft tissue.  Similarly, the evidence prior 
to April 1999 does not show that the veteran's scars were 
poorly nourished with repeated ulcerations.  Accordingly, the 
criteria for a 10 percent rating under Diagnostic Codes 7803 
and 7804 are not met prior to April 30, 1999.  

As indicated previously, the severity of the veteran's 
residuals of a shell fragment wound of the left upper 
extremity was the subject of a March 1988 Board decision. The 
earliest communication following that March 1988 rating 
decision which can be construed as a claim for an increased 
rating for the condition was received on January 24, 1995.  
The proper effective date for an increase is the date of 
factually ascertainable increase, if the claim is received 
within one year of that date, or otherwise the date of 
receipt of the claim.  The veteran here was awarded an 
effective date of the date a factually ascertainable increase 
was only shown in the April 1999 examination report following 
the date of his claim.  The Board can find no basis in the 
evidence for the award of an effective date earlier than 
April 30, 1999, as prior to that date there is not a 
factually ascertainable increase to the level of disability 
required for a rating of 10 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than April 30, 1999, 
for the assignment of a 10 percent rating for shell fragment 
wound scars of the left humerus are not met. 38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).



ORDER

An effective date earlier than April 30, 1999, for the 
assignment of a 30 percent rating for arthritis of the 
glenohumeral joint is denied.

An effective date earlier than April 30, 1999, for the 
assignment of a 10 percent rating for shell fragment wound 
scars of the left humerus is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

